Case 1:17-cv-02989-AT Document 923-2 Filed 09/29/20 Page 1 of 5




           EXHIBIT 2
       Case 1:17-cv-02989-AT Document 923-2 Filed 09/29/20 Page 2 of 5




                      DECLARATION OF HARRI HURSTI

      Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
foregoing is true and correct.



1. My name is Harri Hursti. I am over the age of 21 and competent to give this

testimony. The facts stated in this declaration are based on my personal

knowledge, unless stated otherwise.


2. My background and qualifications in voting system cybersecurity are set forth in

my prior declaration, at Document 480-1, pages 37 et seq.


3. Logic and Accuracy (“L&A”) Testing is a collection of pre-election procedures

conducted at the county level to ensure that the voting software has been properly

set up and ballots to be used in an upcoming election are properly configured. The

L&A is primarily ballot specific attribute testing and is not intended to address

sophisticated security, trustworthiness and other software properties’ aspects of the

voting system.

4. The settings instruct the software to properly display the ballot, voter

instructions, collect votes, and tabulate results accurately. Therefore, the purpose

of L&A testing is to test the election configuration, ballot style and other election

specific settings. It is not designed or nearly robust enough for testing the software

functionality, security and error free performance.
       Case 1:17-cv-02989-AT Document 923-2 Filed 09/29/20 Page 3 of 5




5. The software testing should be part of the election system certification testing at

the federal and state level. The fact that Georgia’s Dominion software (5.5-A(GA))

programming error was discovered in L&A testing undercuts the credibility of the

sufficiency of certification testing that was undertaken to ensure that software will

work in accordance with the specifications. Dominion Democracy Suite

certification documents clearly state that the system can handle contests with over

20 candidates.

6. Based on the description given by witnesses for the State in the conference held

today, the proposed process to address the software flaw discovered is not to

implement the small safer modification by a patching process. Instead the proposed

process seems to be replacement of the software in its entirety by overwriting the

existing programming with new programming. This approach introduces highly

elevated security and operational risks.

7. It has been previously described that software verification has been done in

Georgia’s process by reviewing self-calculated hash values on the BMDs As no

additional measures were described today, I will restate that self-calculated hash

values can never be used to determine and verify software integrity against

malicious activity. The method can only be trusted to reveal changes and data

corruption caused by non-malicious actions. It is uncontested fact that malicious

software and malicious modification can cover up its presence by dishonestly
       Case 1:17-cv-02989-AT Document 923-2 Filed 09/29/20 Page 4 of 5




presenting expected hash value to provide false evidence that the software is

genuine.

8. After new software installation, but before L&A testing, thorough functional

testing should be conducted on each BMD unit to verify that the new software

installation was successful and working as expected. According to State witnesses,

no such testing is planned for this newly written software change. Such a minimum

testing process before L&A is not an instant process and requires time to complete.

9. Software changes must always be tested both for functionality and security.

From the security point of view, de minimis changes do not exist. Some of the

most devasting software vulnerabilities have been matter of a single character

being wrong or missing. The history of software security has countless examples of

unintended consequences resulted from small changes hastily deployed without

proper testing and analysis.

Conclusions

10. In my opinion the State’s plan for addressing the software flaw is

extraordinarily risk laden, particularly given that the new software has not even

had EAC review, which is itself a low bar, but a necessary first threshold. The risk

of a failed election escalates when such last minute software changes are made to

an already high-risk unauditable system such as a BMD system.
       Case 1:17-cv-02989-AT Document 923-2 Filed 09/29/20 Page 5 of 5




11. The only reliable method of safeguarding the election from the high risk of

failure is to issue hand marked paper ballots which provide the only truly resilient

voting system with the ability to create a defensible election.

             Executed this 28 day of September 2020.




                                        __________________________

                                              Harri Hursti
